{¶ 1} The discretionary appeal is allowed.
{¶2} The judgment of the court of appeals is reversed, and the cause is remanded to the trial court on the authority of In re Cross, 96 Ohio St.3d 328, 2002-Ohio-4183, 774 N.E.2d 258.
David H. Bodiker, Ohio Public Defender, and Felice Harris, Assistant Public Defender, for appellant.
Thomas L. Sartini, Ashtabula County Prosecuting Attorney, and John N. Zomoida Jr., Assistant Prosecuting Attorney, for appellee.
Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Resnick, J., dissents.